Title: III. From Levi Lincoln, 17 April 1803
From: Lincoln, Levi
To: Jefferson, Thomas


            
              Sir 
                     
              Washington April 17 1803
            
            From the perusal, & reperusal of your Instructions for Capt. Lewis nothing of importance has suggested itself to my mind which has not been particularly attended to.
            I consider the enterprise of national consequence, and, to a degree, personally hazardous, to the projectors, & individual adventurers. In the perverse, hostile, and maligent state of the opposition, with their facility, of imposing on the public mind, & producing excitements, every measure originating with the executive will be attacked, with a virulence in proportion, to the patriotism of the motive, the wisdom of the means, & the probable utility of its execution. The greatest success, will but stop that mouth of clamor, which must be met with the merits of the projection, in case of its falure, or serious disaster. In this view of the subject may not some new aspects be usefully, given to the undertaking, and others made more prominent? Would it not be well, to those particulars which have a principal reference to oppening & promoting, a knowledge of the country, friendship & trade with its inhabitants, and their improvements in the arts of husbandry, to add more explicitly those articles which have for their object the improvement of the mind, & the preservation of the body—Such, as, the ideas the various tribes, or nations possess of a supreme being, their worship, their religion, the agency it has in their respective Govets in war, & in peace; its influence on their manners—their actions which are crimes agt. their society, & the punishments—Their ideas of property, & the tenures by which they claim it—& also the probability of impressing their minds with a sense of an improved religion & morality & the means by which it could be effected—Besides religion & morality making a very important article in the history of all countries as an object of attention, If the enterprise appears to be, an attempt to advance them, it will by many people, on that account, be justified, however calamitous the issue—
            Would it not be well also to mention the diseases incident to various climates, situations, and seasons; the age most liable to them, the method of treating them, the medicinal articles applied, the age which is considered as old, & the manner of life most condusive to it &c? If any plants or roots of uncommon virtues as medicine should be found, would it not be an object to procure the seed?—
            As Capt Lewis may have in his company, some who have not had the small pox, would it not be best to carry some of the matter for the kinepox with him?
            
            From my ideas of Capt. Lewis he will be much more likely, in case of difficulty, to push too far, than to recede too soon—Would it not be well to change the term, ‘certain destruction’ into probable destruction, & to add,—That those dangers are never to be encountered, which vigilance precaution & attention can secure against, at a reasonable expence—
            The foregoing ideas, indigested, and unimportant in themselves as most of them are, I communicate them for your inspection, without reserve—
            I have always understood that Storys deficiency was not so much from the want of strength of intellect, as the want of discretion, & correctness of morals—
            I am Sir most respectfully your most obt Servt
            
              Levi Lincoln
            
          